HENRIOD, Justice:
Appeal from an unlawful detainer judgment awarding possession of a home and damages to plaintiff. Affirmed. Costs to plaintiff.
Defendants’ only point on appeal says Notice to Quit was served after the action was commenced, and hence was ineffective. This is not so. There was a previous case filed, but obviously abandoned. In the instant case, the notice was served on August 17, 196S, and a complaint followed on November 2nd, and under such circumstances defendant cannot assert that the August notice related back to a previously abandoned complaint, — particularly in view of the fact that such urgence was made, not in the record, — but for the first time on appeal.
CALLISTER and TUCKETT, JJ., and ALDON J. ANDERSON, District Judge, concur.
CROCKETT, C. J., concurs in the result.